Order entered March 19, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-16-00744-CV

                ROBBIE LESA HAMES HORTON, Appellant

                                       V.

                     KIMBERLY A. STOVALL, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-12-14190

                                    ORDER
      On March 13, 2020, Robbie Lesa Hames Horton filed appellant’s Amended

Brief. Kimberly A. Stovall may file, but is not required to file, within TWENTY

DAYS of the date of this order, an amended response brief.


                                            /s/   DAVID EVANS
                                                  JUSTICE